COURT OF APPEALS
                              SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                     NO. 02-09-00147-CV


IN RE N YAGUDI O KUMU                                              RELATOR


                                          ------------

                                    ORIGINAL PROCEEDING

                                          ------------

                                    MEMORANDUM OPINION

                                          ------------

        The court has considered relator’s petition for writ of habeas corpus

and is of the opinion that the petition should be dismissed as moot.     We

have been informed by the trial court that it has directed relator’s release

from confinement, and the Tarrant County Sheriff has informed us that

relator has been released from confinement. Accordingly, relator’s petition

for writ of habeas corpus is dismissed as moot.




…   1
        See Tex. R. App. P. 47.4.
     Relator shall pay all costs incurred in this proceeding, for which let

execution issue.


                                             PER CURIAM




PANEL: MEIER, J.; CAYCE, C.J.; and MCCOY, J.

DELIVERED: June 30, 2009




2